
	
		I
		112th CONGRESS
		1st Session
		H. R. 916
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2011
			Mr. Dent introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To extend the chemical facility security program of the
		  Department of Homeland Security, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Continuing Chemical Facilities
			 Antiterrorism Security Act of 2011.
		2.Extension of chemical facilities
			 antiterrorism security program
			(a)In generalSection 550(b) of the Department of
			 Homeland Security Appropriations Act, 2007 (6 U.S.C. 121 note) is amended by
			 striking October 4, 2010 and inserting October 4,
			 2015.
			(b)Chemical facility security
			 enhancements
				(1)In generalThe Homeland Security Act of 2002 (6 U.S.C.
			 101 et seq.) is amended by adding at the end the following:
					
						XXICHEMICAL FACILITY SECURITY
							2101.Chemical security training program
								(a)EstablishmentActing through the Administrator of the
				Federal Emergency Management Agency and in coordination with the Under
				Secretary for National Protection and Programs, the Secretary shall establish a
				voluntary chemical security training program (referred to in this section as
				the training program) for the purpose of enhancing the
				capabilities of high-risk chemical facilities to prevent, prepare for, respond
				to, mitigate against, and recover from threatened or actual acts of terrorism,
				natural disasters, and other man-made disasters.
								(b)RequirementsThe training program shall provide
				validated voluntary training that—
									(1)reaches multiple disciplines, including
				Federal, State, and local government officials, commercial personnel and
				management, and governmental and nongovernmental emergency response
				providers;
									(2)provides training at the awareness,
				performance, and management and planning levels;
									(3)uses multiple training mediums and
				methods;
									(4)is coordinated with training provided by
				government training facilities, academic institutions, private organizations,
				and other entities that provide specialized, state-of-the-art training for
				governmental and nongovernmental emergency responder providers or commercial
				personnel and management;
									(5)uses, as appropriate, government training
				facilities, courses provided by community colleges, public safety academies,
				State and private universities, and other facilities;
									(6)is consistent with, and supports
				implementation of, the National Incident Management System, the National
				Response Framework, the National Infrastructure Protection Plan, the National
				Preparedness Guidance, the National Preparedness Goal, the National Maritime
				Transportation Security Plan, and other such national initiatives, and any
				successors thereto;
									(7)is evaluated against clear and consistent
				performance measures;
									(8)addresses security requirements under
				chemical facility security plans; and
									(9)educates, trains, and involves individuals
				in neighborhoods around chemical facilities on how to observe and report
				security risks.
									2102.Chemical security exercise program
								(a)In generalActing through the Administrator of the
				Federal Emergency Management Agency and in coordination with Under Secretary
				for National Protection and Programs, the Secretary shall develop a voluntary
				chemical security exercise program (referred to in this section as the
				exercise program) for the purpose of offering voluntary testing
				and evaluation of the capabilities of the Federal Government, State
				governments, commercial personnel and management, governmental and
				nongovernmental emergency response providers, the private sector, or any other
				organization or entity, as the Secretary determines to be appropriate, to
				prevent, prepare for, mitigate against, respond to, and recover from acts of
				terrorism, natural disasters, and other emergencies at chemical
				facilities.
								(b)RequirementsUnder the exercise program, the Secretary
				shall conduct, on a periodic basis, voluntary joint security exercises at
				chemical facilities that are—
									(1)scaled and tailored to the needs of each
				chemical facility;
									(2)for the highest risk chemical facilities,
				as determined by the Secretary, live training exercises;
									(3)as realistic as practicable and based on
				current risk assessments, including credible threats, vulnerabilities, and
				consequences;
									(4)consistent with the National Incident
				Management System, the National Response Framework, the National Infrastructure
				Protection Plan, the National Preparedness Guidance, the National Preparedness
				Goal, the National Maritime Transportation Security Plan, and other such
				national initiatives, and any successors thereto;
									(5)evaluated against clear and consistent
				performance measures;
									(6)assessed to learn best practices, which
				shall be shared with appropriate Federal, State, and local officials,
				commercial personnel and management, governmental and nongovernmental emergency
				response providers, and the private sector;
									(7)followed by remedial action in response to
				lessons learned; and
									(8)designed to assist State and local
				governments and chemical facilities in designing, implementing, and evaluating
				exercises that—
										(A)conform to the requirements of this
				paragraph; and
										(B)are consistent with any applicable Buffer
				Zone Protection Plan, State homeland security plan, or urban area homeland
				security plan.
										2103.Authorization of
				appropriationsThere are
				authorized to be appropriated to the Secretary such sums as are necessary to
				carry out this
				title.
							.
				(2)Table of contentsThe table of contents in section 2 of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting
			 after the item relating to section 2022 the following:
					
						
							TITLE XXI—CHEMICAL
				FACILITY SECURITY
							Sec. 2101. Chemical
				security training program.
							Sec. 2102. Chemical
				security exercise program.
							Sec. 2103.
				Authorization of
				appropriations.
						
						.
				
